               Case 2:19-bk-54063                                    Doc 7            Filed 06/20/19 Entered 06/20/19 13:55:20                               Desc Main
                                                                                      Document      Page 1 of 2



                                                                                                                                                       �="!LED
Debtor
(Spouse
          2
          rf   fd,ng)   F rs�   'Ja":"'e                  r-l1dOIO   Na"'le                                                                 7019 JUN 20 PH I:        23
Un1ted States Bankruptcy Court for the:               ----- District of                 _____




Case number
(li known}




 Official Form 1 08
 Statement of Intention for Individuals Filing Under Chapter 7                                                                                                                    12/15

 If you are an individual filing under chapter                                7, you must fill out this form if:
 •    creditors have claims secured by your property, or
 •    you have leased personal property and the lease has not expired.

 You must file this form with the court within                                30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
 whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

 If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
 Both debtors must sign and date the form.

 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known).


                         List Your Creditors Who Have Secured Claims

   1. For any creditors that you listed in Part                               1 of ScheduleD: Creditors Who Have Claims Secured by Property (Official        Form   1060), fill in the
          information below.


              Identify the creditor a_n d the property that is collateral                                  What do you intend to do with
                                                                                                                                     ·
                                                                                                                                         the property that   Did you claim the property
                                                                                                           secures a debt?                                   as exempt on Schedule C?


          Creditor's
          name:
                                                                                                        �      urrender the property.                        �0
                                                                                                          0   Retain the property and redeem it.             0Yes

                                            2v o'\...0- C/1 r u7 s ,. -'2�
          Description of
          property                                                         0                              0   Reta1n the property and enter into a
               .
          secunng debt:                    /"})                              �                                Reaffirmation Agreement.

                                           r..""{) r. r(.. 6... -r;
                                                                         1
                                                                 I 0 vtJ. "'_)                            0   Reta1n the property and [explain]:   -----
                                                  '




                                           l...o'/0-f BJ ue
          Creditor's                                                                                      0   Surrender the property.                        ONo
          name:
                                                                                                          0   Retain the property and redeem it.              DYes
          Description of
          property                                                                                        D   Retain the property and enter into   a

          securing debt
                                                                                                              Reaffirmation Agreement.
                                                                                                          0   Retain the property and [explain]:   _____




          Creditor's                                                                                      0   Surrender the property.                        0No
          name:
                                                                                                          0 Retain the property and redeem 11.               0Yes
          Description of
          property
                                                                                                          0   Retain the property and enter into a

          securing debt                                                                                       Reaffirmation Agreement.

                                                                                                          0   Reta1n the property and [explain]:   -----

          Creditor's
                                                                                                          0   Surrender the property.                        0No
          name·
                                                                                                          0   Retain the property and redeem it.             0 Yes
          Descnption of
          property
                                                                                                          0   Retain the property and enter into a

          securing debt                                                                                       Reaffirmation Agreement.
                                                                                                          0   Reta1n the property and [explain]:   _____




 Off1cial Form 108                                          Statement of Intention for Individuals Filing Under Chapter                 7                              page 1
        Case 2:19-bk-54063                      Doc 7      Filed 06/20/19 Entered 06/20/19 13:55:20                                       Desc Main
                                                           Document      Page 2 of 2
 Debtor 1                                                                                                       Case number (II Known) _____________�




                    List Your Unexpired Personal Property Leases


   For any unexpired personal properly lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
   fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).


        Describe your unexpired personal property leases                                                                        Will the lease be assumed?


       Lessor"s name:                                                                                                           D   No

                                                                                                                                D   Yes
       Description of leased
       property:



       Lessor's name·
                                                                                                                                D   No

                                                                                                                                D   Yes
       Descnption of leased
       property:




       Lessor's name:
                                                                                                                                D   No

       Descnption of leased                                                                                                     D   Yes
       property:




       Lessor's name:
                                                                                                                                D   No

                                                                                                                                D   Yes

       Description of leased
       property:




       Lessor"s name:
                                                                                                                                D   No

                                                                                                                                D   Yes
       Description of leased
       property:



       Lessor's name:
                                                                                                                                D   No

                                                                                                                                0   Yes
       Description of leased
       property:




       Lessor's name:
                                                                                                                                D   No

                                                                                                                                D Yes
       Descnption of leased
       property:




                    Sign Below




     Under penal          of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal pr perty th            sUl,ject    n u expired lease.




   x(                                                                 Signature of Debtor 2



       oat   O&               'lo( Cj                                 Date -:-::-:-c--::-:::-c-----cc7'0",---
                                                                                                          ­
             MM I    DO   I   YYYY                                         MM I DD I vyvy




Offic1al Form 108                                Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
